NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                  Submitted January 18, 2017* 
                                    Decided April 20, 2017 
                                                 
                                             Before 
 
                               RICHARD A. POSNER, Circuit Judge 
                            
                               MICHAEL S. KANNE, Circuit Judge 
                        
 
No. 16‐3803 
 
MASCO CORPORATION,                              Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Southern District of Indiana, 
                                                Indianapolis Division. 
      v.                                         
                                                No. 1:09‐cv‐00500‐RLY‐TAB 
PETER A. PROSTYAKOV,                             
      Defendant‐Appellant.                      Richard L. Young, 
                                                Judge. 
 
                                          O R D E R 

       This is a frivolous appeal. Peter Prostyakov and Masco Corporation have been 
suing each other since their business relationship fell apart more than 20 years ago, 
when Masco discharged Prostyakov. Their dispute precipitated two arbitrations for 
claims for breach of contract. See Prostyakov v. Masco Corp., 513 F.3d 716 (7th Cir. 2008); 
see also Masco Corp. v. Prostyakov (Masco Corp. II), 593 F. App’x 570 (7th Cir. 2015); 
Masco Corp. v. Prostyakov (Masco Corp. I), 558 F. App’x 685 (7th Cir. 2014). We have 

                                                 
            * This successive appeal has been submitted to a quorum of the original panel 

under Operating Procedure 6(b), Judge John D. Tinder having retired since the time of 
our original decision. See 28 U.S.C. § 46(d). 
No. 16‐3803                                                                            Page 2 
 
previously affirmed the district court’s decisions to confirm the arbitration awards, 
see Prostyakov, supra, 513 F.3d at 727; Masco Corp. I, supra, 558 F. App’x at 688, and to 
sanction Prostyakov with a fine of $25,500 for filing needless motions, see Masco Corp. II, 
supra, 593 F. App’x at 570–71. 

         Undeterred, Prostyakov returned to the district court. Invoking FED. R. 
CIV. P. 60(b)(3), which allows district courts to reopen cases based on fraud, he asked 
the court to overturn its prior judgments. He observes that the district court’s original 
decision confirming the first arbitration award included the sentence “Prostyakov was 
discharged for alleged theft.” Prostyakov contends that Masco fabricated that 
allegation. But Prostyakov was aware of that allegation throughout this entire litigation, 
so it is not new. He had an opportunity to challenge the allegation during the 
arbitration, in the district court before it confirmed the arbitration awards, and on direct 
appeal from that confirmation. He may not do so, however, through a collateral attack 
under Rule 60(b)(3). “Otherwise ‘fraud on the court’ would become an open sesame to 
collateral attacks, unlimited as to the time within which they can be made by virtue of 
the express provision in Rule 60(b) on this matter, on civil judgments.” Oxxford Clothes 
XX, Inc. v. Expeditors Int’l of Wash., Inc., 127 F.3d 574, 578 (7th Cir. 1997).  

      Because this appeal is frivolous, we give Prostyakov 14 days to show cause why 
we should not impose a sanction of $5,000. 

                                                                                AFFIRMED.